Citation Nr: 0724851	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-19 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for atopic dyshidrotic dermatitis (eczema) of the 
hands.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tendon contractures of the right fourth and fifth 
digits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1997 to January 
1999, and from March 2003 to June 2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted the veteran's claim for 
service connection for eczema and assigned a rating of 10 
percent, and granted the veteran's claim for service 
connection for right fourth and fifth digit tendon 
contractures, and assigned a rating of 10 percent.

The Board notes that the veteran's medical records indicate a 
mild contracture of the middle finger of the right hand, but 
this condition has not yet been considered for service 
connection.  In her statement of July 2004, the veteran 
indicated that she had been suffering from "contractures" 
although she did not seek service connection for contractures 
of specific fingers.  The RO discussed evidence relating to a 
mild contracture of the right middle finger in its May 2005 
rating decision but did not address the issue of service 
connection for this finger.  This matter is REFERRED to the 
RO for the appropriate action.


FINDINGS OF FACT

1.  The veteran does not have eczema affecting 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas.

2.  The veteran does not require systemic therapy for 
treatment of eczema.

3.  The veteran has contractures of the right fourth and 
fifth digits.

4.  The veteran does not have moderate paralysis of the right 
fourth and fifth digits.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for eczema of the hands have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.118, Diagnostic Code 7806.

2.  The criteria for an evaluation in excess of 10 percent 
for right fourth and fifth digit tendon contractures have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.59, 4.71(a), 
Diagnostic Code 5223, 4.124a, Diagnostic Code 8516.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision, the Secretary is required to 
inform the veteran of the information and evidence not of 
record that (1) is necessary to substantiate the claim, (2) 
the Secretary will seek to obtain, if any, (3) the veteran is 
expected to provide, if any, and to request that the veteran 
provide any evidence in her possession that pertains to the 
claim, and (4) must ask the veteran to provide any evidence 
in her possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a), 
Pelegrini v. Principi, 18 Vet. App. 112, 119, 121 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
38 C.F.R. § 3.159(b) (2006).  

In August 2004, the RO sent the veteran notice describing 
what evidence VA was responsible for obtaining and what 
evidence the veteran is responsible for submitting, including 
any records not in the possession of the Federal government.  
The letter, in essence, advised her to submit any evidence 
she might have in her possession or identify any evidence 
that might support her claim, although the it did not 
specifically set forth that advice in those words.  It also 
advised the veteran of the elements of a service connection 
claim.  The veteran clearly understood she could submit 
evidence on her own behalf, as she submitted private medical 
records dated May 2004.  The Board finds that the August 2004 
notice advised the veteran of each element of notice 
described in Pelegrini.

The veteran was provided with the complete provisions of the 
VCAA and the complete text to 38 C.F.R. § 3.159, as revised 
to incorporate all provisions of the VCAA, in the May 2005 
statement of the case.  The August 2004 letter did not 
provide the veteran with notice regarding the effective date 
and disability evaluations available.  Since the veteran has 
already been granted service connection, no such notice is 
needed.

The notice provided meet the requirements set forth in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), because it was 
provided prior to the final adjudication of the claim in the 
May 2004, which contained the complete text of the VCAA and 
explained why she is not entitled to higher initial 
evaluations.  The notice met both the law and the spirit of 
VCAA.  To the extent that the notice did not meet the 
requirements as to notice of the provisions of the VCAA, the 
veteran demonstrated actual knowledge of the information.  
The Board also noted that the claims for higher initial 
evaluations are downstream from the claims for service 
connection, meaning further VCAA notice is not required.  See 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007).

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  The veteran's VA clinical records are 
obtained and associated with the claims file.  The veteran 
was afforded a VA examination.  VA afforded the veteran an 
opportunity to submit any additional evidence and to identify 
any relevant evidence.  

The Board finds that, if there was any defect in compliance 
with the VCAA as to the claim for service connection denied 
in this decision, the record establishes that the veteran is 
not prejudiced thereby.  The record establishes the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim for service connection.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).

The Board finds that all requirements in the VCAA, including 
the duty to notify the veteran and the duty to assist the 
veteran, are met.  The Board further finds that the timing of 
the notice has not prejudiced the veteran.

Claims for Higher Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Because this appeal is from the initial rating 
assigned to a disability upon awarding service connection, 
the entire body of evidence is for equal consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Higher Initial Rating for Eczema

The veteran is currently assigned a 10 percent rating.  Under 
38 C.F.R. § 4.118, Diagnostic Code 7806, the next highest 
rating is a 30 percent.  A 30 percent rating requires 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas be affected, or; that systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.

In this case, service-connection is limited to eczema of the 
hands.  VA and private medical records do not demonstrate 
that 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected.  Thus, to be entitled to a 
higher initial rating of 30 percent, the veteran must be 
undergoing systemic therapy.  A VA treatment record from 
April 2005 indicates that the veteran is being treated with a 
benzoyl peroxide wash, a clobetasol ointment, and a urea 
lotion.  A February 2005 VA treatment note shows the veteran 
using a benzoyl peroxide wash, a clobetasol ointment, and 
Ultramide lotion.  At the September 2004 VA examination, the 
veteran indicated she was being treated with Lac-Hydrin 
lotion.  During August 2004, VA treatment records indicate 
the veteran was treated with Ultramide lotion.  In July 2004, 
a note from a VA medical facility shows the veteran was using 
a clobetasol ointment, and Ultramide lotion.  In May 2004, 
the veteran was treated by a private physician with a topical 
antibiotic ointment, Clobex lotion, Protopic ointment, 
Cetaphil hand cream, and ApexiCon cream.  All of these 
treatments were topical, not systemic.  Although a VA 
treatment note from July 2004 records a history of the 
veteran being treated with systemic steroids on three 
occasions, service medical records show that this was in 
service, and there is no record of any such treatment post-
service.  Therefore, the Board finds the current rating of 
10 percent disabling is most appropriate for the veteran's 
eczema.

The Board is aware of the decision in Ardison v. Brown, 6 
Vet. App. 405, 408 (1994), a case that, similar to this one, 
concerned a skin disorder that had "active and inactive 
stages" or was subject to remission and recurrence.  See 
Ardison v. Brown, 6 Vet. App. at 408; see also Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) (holding that "it is 
the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed.").  The clinical evidence during the 
entirety of this appeal reflects that the veteran's eczema 
has, even at its most disabling, not affected 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas, and has not required systemic treatment.

The evidence in the claims file does not indicate, nor does 
the veteran assert, that she has disfigurement of the head, 
face, or neck, or that she has disability from scars.  See, 
e.g., 38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).  
Therefore, the RO has appropriately considered the veteran's 
service-connected eczema under Diagnostic Code 7806 for 
ratings of eczema or dermatitis.

2.  Higher Initial Rating for Right Fourth and Fifth Digit 
Tendon Contractures

The veteran is seeking a higher initial rating for fourth and 
fifth digit tendon contractures of her right (major) hand, 
currently rated 10 percent disabling.

As there is no diagnostic code which specifically rates the 
veteran's service-connected disability, it is rated under an 
analogous code for a closely related condition.  38 C.F.R. 
§ 4.20.  Under 38 C.F.R. § 4.71(a), Diagnostic Code 5223, the 
veteran would be entitled to a higher rating of 20 percent 
for favorable ankylosis of the index and long fingers, index 
and ring fingers, or index and little fingers, all of the 
major hand; and a rating of 30 percent for favorable 
ankylosis of the thumb and any finger, of the major hand.  As 
she is service-connected for only two fingers, other multiple 
digit rating codes are not applicable.  Alternatively, the 
veteran could also be rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8516, which rates paralysis of the ulnar 
nerve.  Under that code, the veteran would be entitled to a 
rating of 30 percent for incomplete, moderate paralysis of 
the veteran's major hand.

A July 2004 VA occupational therapy examination shows 
contracture of the ring and small fingers, limited range of 
motion for the ring and small fingers, distal interphalangeal 
joints, and proximal interphalangeal joints.  The veteran 
reported no pain other than an occasional "cramp" in her 
right hand, but facial grimacing was noted with passive 
extension of the contracted digits.  VA treatment facility 
examinations from February 2005, December 2004, and October 
2004, all note contracture of the ring and small fingers, 
range of motion of the fingers to 90 degrees, extension of 
the proximal interphalangeal joints short of full extension, 
and that the veteran is able to make a fist.

During a VA examination in September 2004, the examiner 
reviewed the claims file and the veteran's medical records.  
Range of motion in the ring finger was to 40 degrees of 
extension for the metacarpophalangeal joint, flexion 70 
degrees, and in the small finger was to 35 degrees of 
extension for the metacarpophalangeal joint, flexion 55.  
Motor strength was not impaired beyond range of motion 
limitations attributed to contractures.  There was no 
swelling, no ankylosis, no synovitis, and no tenderness.  The 
examiner found moderate contracture deformities in the ring 
and small fingers of the right hand.

The veteran would not be entitled to a higher rating under 
Diagnostic Code 5223, as her service-connected disabilities 
are limited to the ring and small fingers, which merits the 
10 percent rating currently assigned.  She also would not be 
entitled to a higher rating under Diagnostic Code 8516, as 
there is no motor strength impairment beyond range of motion 
limitations attributed to the contractures, and as the 
veteran is able to make a fist.  Complete or incomplete 
paralysis is not demonstrated.  The Board finds that the 
veteran's current 10 percent rating is most appropriate for 
service-connected  fourth and fifth digit tendon contractures 
of the right hand.




ORDER

The appeal for an initial evaluation for atopic dyshidrotic 
dermatitis in excess of 10 percent is denied.

The appeal for an initial evaluation for right fourth and 
fifth digit tendon contractures in excess of 10 percent is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


